PER CURIAM.
After remand of a prior appeal the trial court conducted additional hearings in this proceeding. See Elkins v. Elkins, Fla.App.1969, 228 So.2d 105. An amended final judgment was rendered which increased the alimony award to the wife from $500 to $1,500 a month. In this appeal the husband complains that the trial judge committed an abuse of discretion in awarding this amount of alimony to the wife.
Competent counsel for both sides have provided us with a plethora of facts and figures to support their positions.
We conclude from a review of the briefs and the record that the husband is financially able to maintain the wife in substantially the same manner of living which he established during their marriage.
The husband argues that he proved, without conflict or dispute, that the amount of money expended monthly to maintain the living standard of the family unit of six people during the marriage was about $2,000 per month and on that basis the wife, as one member of a family unit of six, was not entitled to $1,500 a month as alimony.
This does not take into consideration that the $2,000 dollars per month was a net amount to be used by the wife and that she will be required to pay taxes on the $1,500 per month alimony award. The record shows $2,000 per month was not used for the “sole support of the six family unit” as the two daughters of the wife by a previous marriage were receiving support from their natural father; that Leah, the daughter of the husband, received a salary from a mortgage company belonging to the husband and that this salary was used to pay her expenses, and that the mortgage company provided the wife with certain vacations and automobile expenses as well as certain insurance benefits.
We do not find that an abuse of discretion by the trial judge has been clearly shown. Poliak v. Poliak, Fla.App.1967, 196 So.2d 771.
The amended final judgment is
Affirmed.